Exhibit 10.41

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into as of
November 10, 2009 and effective as of the first day of January 1, 2010, by and
between STEM CELL THERAPY INTERNATIONAL, INC. (in the process of changing the
name to Amstem Corporation), a corporation organized under the laws of Nevada
(the “Company”), and Andrew J. Norstrud, an individual (“Executive”), residing
in Tampa, Florida.

W I T N E S S E T H:

WHEREAS, the Company a leading research and development company in the
regenerative medicine field (such activities, together with all other activities
of the Company and its subsidiaries, as conducted at or prior to the termination
of this Agreement, and any future activities reasonably related thereto which
are contemplated by the Company and/or its subsidiaries at the termination of
this Agreement identified in writing by the Company to Executive at the date of
such termination, are hereinafter referred to as the “Business Activities”);

WHEREAS, the Company desires to employ Executive upon the terms and subject to
the terms and conditions set forth in this Agreement; and,

WHEREAS, Executive desires to be employed by the Company upon the terms and
subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises, the mutual promises, covenants
and conditions herein contained and for other good and valuable considerations,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
intending to be legally bound hereby agree as follows:

Section 1. Employment. The Company hereby employs Executive, and Executive
hereby accepts employment with the Company, all upon the terms and subject to
the conditions set forth in this Agreement.

Section 2. Capacity and Duties. Executive is and shall be employed in the
capacity of Chief Financial Officer of the Company and shall have such duties,
responsibilities and authorities as are assigned to him by the Board of
Directors and the Chief Executive Officer of the Company (the “Board”). Subject
to the control and general directions of, and the general policies and
guidelines established, by the Board and except as otherwise herein provided,
Executive shall devote such of his business time, best efforts and attention as
necessary to promote and advance the business of the Company and its
subsidiaries and to perform diligently and faithfully all the duties,
responsibilities and obligations of Executive to be performed by him under this
Agreement. There will be no duties or responsibilities given to the Executive
that are ethically or professionally in conflict with the Securities and
Exchange Commission or his responsibilities as a Certified Public Accountant.

Section 3. Term of Employment. The initial term of employment of Executive by
the Company pursuant to this Agreement shall be for the period (the “Initial
Term”) commencing on



--------------------------------------------------------------------------------

January 1, 2010, and terminating on January 1, 2014, or such earlier date that
Executive’s employment is terminated in accordance with the provisions of this
Agreement. The Initial Term automatically shall be extended for successive
additional one year periods (each, an “Extended Term”) unless written notice is
given by either party to the other party no later than 30 days prior to the
expiration of the Initial Term or any Extended Term. (The Initial Term, together
with each and any Extended Term, is sometimes hereinafter called the “Employment
Period”).

Section 4. Place of Employment. Executive’s principal place of work shall be
located at the principal offices of the Company in Tampa, Florida.

Section 5. Compensation. During the Employment Period, subject to all the terms
and conditions of this Agreement and as compensation for all services to be
rendered by Executive under this Agreement, the Company shall pay to or provide
Executive with the following:

5.01 Base Salary. The Company shall compensate Executive during the Initial Term
for his services hereunder with a base annual salary of Two Hundred and Twenty
Five Thousand and No Dollars ($225,000.00), payable at such intervals (at least
biweekly), net of applicable federal state and local taxes of any kind required
by law to be withheld with respect to such payment, as salaries are paid
generally to other executive officers of the Company. Executive’s salary will be
adjusted on an annual basis for the first and each successive Extended Term,
with a minimum of a Ten Thousand and No Dollar ($10,000.00) increase per annum.
The Company shall give notice to Executive of any such adjustment no later than
45 days prior to the expiration of the Initial Term or any Extended Term.

5.02 Bonus. The Executive shall be entitled to an annual cash bonus of up to 30%
of his base salary per year, based on criteria established by the Chief
Executive officer and subject to the approval of the Compensation Committee of
the Board. In addition, the Company may pay to Executive additional cash or
other bonuses on an annual or other basis in the sole discretion of the
Compensation Committee of the Board and Executive shall become a participant in
any incentive compensation or bonus plan adopted by the Board for any highly
compensated officers or other significant employees of the Company on such terms
as shall be determined by the Compensation Committee of the Board. Any amounts
paid or payable to or on behalf of Employee shall be prorated through the Date
of Termination.

5.03 Other Compensation. The Company shall provide Executive with the other
benefits specified on Exhibit 5.03 attached hereto.

Section 6. Adherence to Standards; Review of Performance. Executive shall comply
with the written policies, standards, rules and regulations of the Company from
time to time established for all executive officers of the Company. The Board
and/or the Chief Executive Officer of the Company shall periodically review and
evaluate the performance of Executive under this Agreement with Executive.

 

- 2 -



--------------------------------------------------------------------------------

Section 7. Expenses. The Company shall reimburse Executive for all reasonable,
ordinary and necessary expenses (including, but not limited to, automobile and
other business travel and customer entertainment expenses) incurred by him in
connection with his employment hereunder in accordance with Company policy;
provided, however, Executive shall render to the Company a complete and accurate
accounting of all such expenses in accordance with the substantiation
requirements of Section 274 of the Internal Revenue Code of 1986, as amended
(the “Code”), as a condition precedent to such reimbursement.

Section 8. Termination Following a Change in Control.

8.01 In the event that a “Change in Control” of the Company shall occur at any
time during the Term hereof, Executive shall have the right to terminate his
employment under this Agreement upon thirty (30) days written notice given at
any time within twelve (12) months after the occurrence of such event. In such
event, or if the Company terminates Executive’s employment at any time other
than for Cause within twelve (12) months following a Change in Control, then in
either such event, Executive shall be entitled to (a) vesting of all options;
and (b) continuation of his base salary plus any bonus or incentive compensation
which has been earned or has become payable pursuant to the terms of any
compensation or benefit plan as of such date but which has not yet been paid,
and all benefits pursuant to Section 5 of this Agreement, for the greater of the
then current term of the Employment Period, or twelve (12) months.

8.02 For purposes of this Agreement, a “Change in Control” shall include any of
the events described below:

(a) Any one person, or more than one person acting as a group (as determined
under Subsection (d) below), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of Common Stock of the Company possessing 35 percent or more
of the total voting power of the outstanding equity securities of the Company;
or

(b) a majority of members of the Board of Directors is replaced during any
12-month period by members whose appointment or election is not endorsed by a
majority of the members of the Company’s Board of Directors prior to the date of
the appointment or election; or

(c) any one person, or more than one person acting as a group (as determined in
Subsection (e) below), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 40 percent of the total gross fair market value of all of the assets
of the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

- 3 -



--------------------------------------------------------------------------------

(d) The Executive acknowledges that this section does not include the
transaction that was recently filed with the Security and Exchange commission on
August 25, 2009.

8.03 Anything herein to the contrary notwithstanding, Section 8.01 will not
apply where Executive gives his explicit written waiver stating that for the
purposes of Section 8.01 a Change in Control shall not be deemed to have
occurred. Executive’s participation in any negotiations or other matters in
relation to a Change in Control shall in no way constitute such a waiver which
can only be given by an explicit written waiver as provided in the preceding
sentence.

Notwithstanding the foregoing, no Change in Control shall be considered to have
occurred for purposes of this Agreement by reason of any issuance of Common
Stock or other equity securities of the Company in any public offering or
private placement approved by the Board of Directors, by reason of the issuance
of Common Stock upon the exercise of warrants or any convertible securities
which were approved by the Board of Directors, or by reason of a change in the
composition of the Board of Directors resulting from the appointment of one or
more directors pursuant to Board representation rights granted to a venture
capital fund or similar investor. Further, no Change in Control shall be
considered to have occurred by reason of a transfer of Common Stock or assets of
the Company to the members of the Company or to another entity that is
controlled by the members of the Company immediately after the transfer.

For purposes of this Section 8, persons will not be considered to be acting as a
group solely because they purchase assets or purchase or own equity securities
of the same firm at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation or limited liability company that enters into a merger,
consolidation, purchase or acquisition of stock, purchase or acquisition of
assets, or similar business transaction with the Company.

Section 9. Termination with Cause by the Company. This Agreement may be
terminated with Cause (as hereinafter defined) by the Company provided that the
Company shall (i) give Executive the Notice of Termination (as hereinafter
defined), and (ii) pay Executive his base salary through the Termination Date
(as hereinafter defined) at the rate in effect at the time the Notice of
Termination is given, plus any bonus or incentive compensation which has been
earned or has become payable pursuant to the terms of any compensation or
benefit plan as of the Termination Date, but which has not yet been paid.
Notwithstanding the foregoing, if Executive is terminated with Cause pursuant to
Section 11.02(ii) and, subsequently, charges are dropped, Executive is found not
guilty or otherwise cleared of wrongdoing, before or after trial or following
appeal, then in such event, the Company shall promptly thereupon recommence
payments to Executive (or to his estate in the event of Executive’s death) in
the amount of the compensation and other benefits described in Section 5 of this
Agreement for a period of twelve (12) months, increased by such amount as may be
necessary to make Executive whole for any incremental taxes due as a result of
such continuance of payments.

Section 10. Termination without Cause by the Company; Termination by Executive;
Non-Renewal. This Agreement may be terminated by (i) the Company by reason of
the death or

 

- 4 -



--------------------------------------------------------------------------------

Disability (as hereinafter defined) of Executive or for no reason at all. If
this Agreement is terminated pursuant to either of subsections the Company shall
continue to pay to Executive (or to his estate in the event of termination due
to Executive’s death) the compensation and other benefits described in Section 5
of this Agreement for the greater of through the last day of the then current
term of the Employment Period or twelve (12) months, plus any bonus or incentive
compensation which has been earned or has become payable pursuant to the terms
of any compensation or benefit plan as of such date but which has not yet been
paid.

Section 11. Definitions. In addition to the words and terms elsewhere defined in
this Agreement, certain capitalized words and terms used in this Agreement shall
have the meanings given to them by the definitions and descriptions in this
Section 11 unless the context or use indicates another or different meaning or
intent, and such definition shall be equally applicable to both the singular and
plural forms of any of the capitalized words and terms herein defined. The
following words and terms are defined terms under this Agreement:

11.01 “Disability” shall mean a physical or mental illness which, in the
judgment of the Company after consultation with the licensed physician attending
Executive, impairs Executive’s ability to substantially perform his duties under
this Agreement as an employee and as a result of which he shall have been absent
from his duties with the Company on a full-time basis for six consecutive
months.

11.02 A termination with “Cause” shall mean a termination of this Agreement by
reason of (i) Executive’s conviction of a felony or any other crime involving
dishonesty, disloyalty or fraud with respect to the Company; (ii) Executive’s
arrest or indictment of any lesser crime or offense committed in connection with
the performance of Executive’s duties hereunder; or (iii) a good faith
determination by the Board that Executive (a) failed or refused to substantially
perform his duties with the Company (other than a failure resulting from his
incapacity due to physical or mental illness) after a written demand for
substantial performance has been delivered to him by the Board, which demand
specifically identifies the manner in which the Board believes he has not
substantially performed his duties and provides a ten (10) day cure period, and
Executive continues to refuse or fail to substantially perform as directed by
the Board through the duration of the cure period; or (b) Executive’s breach of
any of the covenants set forth in Sections 15, 16 or 18 hereof. No act, or
failure to act, on Executive’s part shall be grounds for termination with Cause
unless he has acted or failed to act with an absence of good faith or without a
reasonable belief that his action or failure to act was in or at least not
opposed to the best interests of the Company. Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated with Cause unless there
shall have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board (exclusive of Executive) at a meeting of the Board called and held for the
purpose of terminating Executive (after reasonable notice to Executive and
opportunity for him, together with his counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, Executive failed to perform
his duties or engaged in conduct in the manner or of the type set forth above in
the first sentence of this Section 11.02 and specifying the particulars thereof
in detail.

 

- 5 -



--------------------------------------------------------------------------------

11.04 Notice of Termination. “Notice of Termination” shall mean a written notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated; provided, however, no such purported termination shall
be effective without such Notice of Termination; provided further, however, any
purported termination by the Company or by Executive shall be communicated by a
Notice of Termination to the other party hereto in accordance with Section 4 of
this Agreement.

11.05 Termination Date. “Termination Date” shall mean the date specified in the
Notice of Termination (which, in the case of a termination pursuant to Section 9
of this Agreement shall not be less than 60 days, and in the case of a
termination pursuant to Section 10 of this Agreement shall not be more than 60
days, from the date such Notice of Termination is given); provided, however,
that if within 30 days after any Notice of Termination is given the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Termination Date shall be the date
finally determined by either mutual written agreement of the parties or by the
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been taken).

Section 12. Fees and Expenses. The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by
Executive as a result of a contest or dispute over Executive’s termination of
employment if such contest or dispute is resolved in Executive’s favor.

Section 13. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, or by expedited (overnight)
courier with established national reputation, shipping prepaid or billed to
sender, in either case addressed to the respective addresses last given by each
party to the other (provided that all notices to the Company shall be directed
to the attention of the Board with a copy to the Secretary of the Company) or to
such other address as either party may have furnished to the other in writing in
accordance herewith. All notices and communication shall be deemed to have been
received on the date of delivery thereof, on the third business day after the
mailing thereof, or on the second day after deposit thereof with an expedited
courier service, except that notice of change of address shall be effective only
upon receipt.

Section 14. Insurance. The Company may, at any time after the execution of this
Agreement, apply for and procure as owner and for its own benefit, life
insurance or disability insurance on Executive, in such amounts and in such form
or forms as the Company may determine. Executive shall, at the request of the
Company, submit to such medical examinations, supply such information, and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for such insurance. Executive hereby represents
that to his knowledge he is in good physical and mental condition and is not
under the influence of alcohol, drugs or similar substance.

 

- 6 -



--------------------------------------------------------------------------------

Section 15. Proprietary Information and Inventions. Executive understands and
acknowledges that:

15.01 Trust. Executive’s employment creates a relationship of confidence and
trust between Executive and the Company with respect to certain information
applicable to the business of the Company and its subsidiaries (collectively,
the “Group”) or applicable to the business of any vendor or customer of any of
the Group, which may be made known to Executive by the Group or by any vendor or
customer of any of the Group or learned by Executive during the Employment
Period.

15.02 Proprietary Information. The Group possesses and will continue to possess
information that has been created, discovered, or developed by, or otherwise
become known to, the Group (including, without limitation, information created,
discovered, developed or made known to by Executive during the period of or
arising out of my employment by the Company) or in which property rights have
been or may be assigned or otherwise conveyed to the Group, which information
has commercial value in the business in which the Group is engaged and is
treated by the Group as confidential. Except as otherwise herein provided, all
such information is hereinafter called “Proprietary Information,” which term, as
used herein, shall also include, but shall not be limited to, data, functional
specifications, computer programs, know-how, research, technology, improvements,
developments, designs, marketing plans, strategies, forecasts, new products,
unpublished financial statements, budgets, projections, licenses, franchises,
prices, costs, and customer, supplier and potential acquisition candidates
lists. Notwithstanding anything contained in this Agreement to the contrary, the
term “Proprietary Information” shall not include (i) information which is in the
public domain, (ii) information which is published or otherwise becomes part of
the public domain through no fault of Executive, (iii) information which
Executive can demonstrate was in Executive’s possession at the time of
disclosure and was not acquired by Executive directly or indirectly from any of
the Group on a confidential basis, (iv) information which becomes available to
Executive on a non-confidential basis from a source other than any of the Group
and which source, to the best of Executive’s knowledge, did not acquire the
information on a confidential basis, or (v) information required to be disclosed
by any federal or state law, rule or regulation or by any applicable judgment,
order or decree or any court or governmental body or agency having jurisdiction
in the premises.

All Proprietary Information shall be the sole property of the Group and their
respective assigns. Executive assigns to the Company any rights Executive may
have or acquire in such Proprietary Information. At all times, both during
Executive’s employment by the Company and after its termination, Executive shall
keep in strictest confidence and trust all Proprietary Information, and
Executive shall not use or disclose any Proprietary Information without the
written consent of the Group, except as may be necessary in the ordinary course
of performing Executive’s duties as an Executive of the Company.

Section 16. Surrender of Documents; No Disparagement. Executive shall, at the
request of the Company, promptly surrender to the Company or its nominee any
Proprietary Information or document, memorandum, record, letter or other paper
in his possession or under his control relating to the operation, business or
affairs of the Group. The Company and Executive further agree that neither
during the Employment Period or at any time thereafter, neither the Company or
Executive will in any way disparage the other.

 

- 7 -



--------------------------------------------------------------------------------

Section 17. Other Agreements. Executive represents and warrants that Executive’s
performance of all the terms of this Agreement and as an Executive of the
Company does not, and will not, breach any agreement to keep in confidence
proprietary information acquired by Executive in confidence or in trust prior to
Executive’s employment by the Company. Executive has not entered into, and shall
not enter into, any agreement, either written or oral, which is in conflict with
this Agreement or which would be violated by Executive entering into, or
carrying out his obligations under, this Agreement.

Section 18. Restrictive Covenant. Executive acknowledges and recognizes
Executive’s possession of Proprietary Information and the highly competitive
nature of the business of the Group and, accordingly, agrees that in
consideration of the premises contained herein Executive will not, during the
period of Executive’s employment by the Company and for the period ending on the
second anniversary of the Termination Date, anywhere in the United States,
directly or indirectly (i) engage in any competitive Business Activities,
whether such engagement shall be as an employer, officer, director, owner,
employee, consultant, stockholder, partner or other participant in any
competitive Business Activities; (ii) assist others in engaging in any
competitive Business Activities in the manner described in the foregoing
clause (i); (iii) solicit, induce or influence any employee of the Company to
terminate his or her employment with the Company or engage in any competitive
Business Activities on behalf of a person other than the Company; or
(iv) solicit, induce or influence any consultant, customer or vendor of the
Company to terminate, discontinue, reduce or limit its business with the
Company; provided, however, that the ownership of no more than two percent of
the outstanding capital stock of a corporation whose shares are traded on a
national securities exchange or on the over-the-counter market shall not be
deemed engaging in any competitive Business Activities. For purposes of this
Section 18, a person shall be deemed to be an “employee,” “consultant,”
“customer” or “vendor” of the Company, if such person had an employment,
consulting or business relationship, as applicable, with the Company during the
Initial Term or any Extended Term of this Agreement.

Section 19. Remedies. Executive acknowledges and agrees that the Company’s
remedy at law for a breach or a threatened breach of the provisions herein would
be inadequate, and in recognition of this fact, in the event of a breach or
threatened breach by Executive of any of Sections 15, 16, 17 or 18 of this
Agreement, it is agreed that the Company shall be entitled to equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available, without posting bond or other security. Executive acknowledges that
the granting of a temporary injunction, a temporary restraining order or other
permanent injunction merely prohibiting Executive from engaging in any Business
Activities would not be an adequate remedy upon breach or threatened breach of
this Agreement, and consequently agrees upon any such breach or threatened
breach to the granting of injunctive relief prohibiting Executive from engaging
in any activities prohibited by this Agreement. No remedy herein conferred is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to any other remedy given hereunder
now or hereinafter existing at law or in equity or by statute or otherwise.

 

- 8 -



--------------------------------------------------------------------------------

Section 20. Successive Employment Notice. Within five business days after the
Termination Date, Executive shall provide notice to the Company of Executive’s
next intended employment. If such employment is not known by Executive at such
date, Executive shall notify the Company immediately upon determination of such
information. Executive shall continue to provide the Company with notice of
Executive’s place and nature of employment and any change in place or nature of
employment during the period ending two years after the Termination Date.

Section 21. Successors. This Agreement shall be binding on the Company and any
successor to any of its businesses or assets. Without limiting the effect of the
prior sentence, the Company shall use its best efforts to require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement or which is otherwise obligated under this Agreement by
the first sentence of this Section 21, by operation of law or otherwise.

Section 22. Binding Effect. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to him hereunder
if he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.

Section 23. Modification and Waiver. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and such officer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

Section 24. Headings. Headings used in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.

Section 25. Amendments. No amendments or variations of the terms and conditions
of this Agreement shall be valid unless the same is in writing and signed by
each of the parties hereto.

Section 26. Severability. The invalidity or unenforceability of any provision of
this Agreement, whether in whole or in part, shall not in any way affect the
validity or enforceability of any other provision herein contained. Any invalid
or unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability. It is expressly understood and agreed that,
while the Company and Executive consider the restrictions contained in this
Agreement reasonable for the purpose of preserving for the Company the goodwill,
other proprietary rights and intangible business value of the Company, if a
final judicial determination is made by a court having jurisdiction that the
time or territory or any other restriction contained in this Agreement is an

 

- 9 -



--------------------------------------------------------------------------------

unreasonable or otherwise unenforceable restriction against Executive, the
provisions of such clause shall not be rendered void but shall be deemed amended
to apply as to maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable.

Section 27. Governing Law; Venue. This Agreement shall be construed and enforced
pursuant to the laws of the State of Florida, excluding its choice of law
provisions. Both parties submit to the jurisdiction of the United States
District Court, District of Florida at Tampa, and the Circuit Court in and for
Hillsborough County, Florida, as the exclusive proper forum in which to
adjudicate any case or controversy arising hereunder. The prevailing party shall
be entitled to an award of its reasonable attorneys’ fees incurred in connection
with any such judicial proceedings.

Section 28. Counterparts. This Agreement may be executed in more than one
counterpart and each counterpart shall be considered an original.

Section 29. Exhibits. The Exhibits attached hereto are incorporated herein by
reference and are an integral part of this Agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed by the Company and
Executive in four counterparts as of the date first above written.

 

STEM CELL THERAPY INTERNATIONAL, INC. By:  

    /s/ David Stark

      David Stark       Chief Executive Officer EXECUTIVE

          /s/ Andrew J. Norstrud

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT 5.03 - Other Benefits

1. Vacation and Holidays. Executive shall be entitled to a vacation allowance as
mutually agreed between Executive and the Board of Directors; provided, however,
Executive shall be entitled to vacation of at least five weeks annually, with
the timing of such vacation to be selected by Executive, provided that such
timing does not unreasonably interfere with the performance of Executive’s
duties under the Agreement. The vacation allowance does not include holidays
observed by the Company.

2. Incentive Compensation and Bonus Plans. Executive shall become a participant
in any incentive compensation or bonus plan adopted by the Board for any highly
compensated officers and other significant employees of the Company, such
participation to be on such terms as the Compensation Committee of the Board in
its discretion shall determine. Any amounts paid or payable to or on behalf of
Executive shall be prorated through the Termination Date.

3. Expense Allotment. In addition to any base salary compensation the Company
shall pay to the Executive One thousand One hundred and No Dollars ($1,100) per
month net of applicable federal state and local taxes of any kind required by
law to be withheld with respect to such payment. The expense allotment is for
the coverage of normal and standard undocumented expenses incurred by the
executive such as standard cell phone use, transportation, etc.

4. Medical Insurance. The Company shall provide Executive and his dependents
with medical and health insurance coverage in such amounts as are presently
provided or may hereafter be provided to the executive officers of the Company,
in addition to any executive insurance program the Company implements at a
future date. If the Executive elects to not enroll in the Company’s medical
insurance, the Company will pay the executive $400.00 per month.

5. Disability Insurance. The Company shall provide Executive with disability
insurance coverage in such amounts as are presently provided or may hereafter be
provided to the executive officers of the Company.

6. Stock Options. The Company shall grant the Executive a minimum of five
Hundred Thousand (500,000) options at the current fair market value of the
common stock as quoted on the OTCBB or other exchange on the first business day
of each year of the Executive’s employment.

The Company may grant to the Executive stock or additional stock options on an
annual or other basis in the sole discretion of the Compensation Committee of
the Board.

7. Other Benefits. The Company shall provide Executive with any and all other
benefits that generally become available to the executive officers and other
significant employees of the Company.

 

- 11 -